November 18 2014


                                          DA 13-0861
                                                                                         Case Number: DA 13-0861

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2014 MT 303N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

LISA R. HUEY,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Fourth Judicial District,
                        In and For the County of Missoula, Cause No. DC-03-162
                        Honorable Robert L. Deschamps, III, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Lisa R. Huey (Self-Represented), Butte, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General, Helena, Montana

                        Fred Van Valkenburg, Missoula County Attorney, Missoula, Montana



                                                    Submitted on Briefs: October 29, 2014
                                                               Decided: November 18, 2014


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1        Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2        Lisa Huey appeals from the District Court’s order of December 4, 2014, denying

her motion to reconsider the sentence imposed upon her after a probation violation. We

affirm.

¶3        In January 2012 the District Court revoked Huey’s probation and sentenced her to

a term of imprisonment pursuant to her original sentence. Huey contested the amount of

credit she received for time served.      The District Court denied Huey’s request for

additional credit for time served in a hand-written order dated March 1, 2012. Huey filed

a motion to reconsider that order and the District Court denied that motion in another

handwritten order dated December 4, 2014 (sic, should be 2013). On appeal Huey

contends that the order denying the motion to reconsider is unlawful because it was

handwritten and illegible. Huey does not appeal from the underlying order of March 1,

2014, denying her request for additional credit for time served.

¶4        Huey has not presented any legal reason why the order denying her motion to

reconsider was unlawful and the District Court’s handwriting is clearly legible. While

Huey cites the Uniform District Court Rules and the Rules of the Montana Fourth


                                              2
Judicial District, she provides no authority under those rules to invalidate the order that is

at issue in this case. Further, even if the order at issue were unlawful, the District Court’s

prior order denying the requested relief is of record and Huey did not appeal from it.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in

this case are controlled by settled Montana law, which the District Court correctly

interpreted.

¶6     Affirmed.


                                                  /S/ MIKE McGRATH

We Concur:

/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ JAMES JEREMIAH SHEA
/S/ JIM RICE




                                              3